NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                         File Name: 13a0613n.06

                                      No. 12-3929

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT
                                                                                FILED
                                                                            Jun 28, 2013
                                                                       DEBORAH S. HUNT, Clerk
DONALD JAMES ANSON,                         )
                                            )
      Plaintiff-Appellant,                  )
                                            )
v.                                          )   ON APPEAL FROM THE UNITED
                                            )   STATES DISTRICT COURT FOR THE
CORRECTIONS CORPORATION OF                  )   NORTHERN DISTRICT OF OHIO
AMERICA, et al.,                            )
                                            )
      Defendants-Appellees.                 )



      Before: GUY, DAUGHTREY, and WHITE, Circuit Judges.


      PER CURIAM. Donald James Anson, a pro se federal prisoner proceeding in forma

pauperis, appeals a district court order dismissing his civil complaint that the court

construed as filed pursuant to the doctrine announced in Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). This case has been referred

to a panel of the court pursuant to Federal Rule of Appellate Procedure 34(a)(2)(C). Upon

examination, we agree that oral argument is not needed. Fed. R. App. P. 34(a).


      Seeking monetary relief, Anson sued the Corrections Corporation of America (CCA),

unnamed CCA owners, and “named and unnamed staff” of CCA’s Northeast Ohio

Correctional Center, claiming that the defendants violated his First Amendment right of

access to the courts during his incarceration at the correctional facility from March 2006
No. 12-3929
Anson v. Corrections Corporation of America

through July 2006. Specifically, Anson alleged that he had filed a prior civil complaint,

Anson v. Bailey, No. 1:06 CV 394 (W.D.N.Y. 2009), which the United States District Court

for the Western District of New York purportedly dismissed due to a “filing error.” In his

current complaint, Anson alleged that he would not have made the filing error in the prior

complaint had the defendants’ not denied him reasonable access to the law library by

limiting his use to one hour per week; by failing to provide such materials as federal

reporters, civil rules, and legal dictionaries; and by failing to maintain functioning

computers. Anson filed his current action in the United States District Court for the

Western District of Pennsylvania. A magistrate judge there noted that the complaint was

filed pursuant to 42 U.S.C. § 1983 and recommended that it be transferred to the United

States District Court for the Northern District of Ohio, because Anson had not alleged that

the action arose in the Western District of Pennsylvania or that any of the defendants

resided in the Western District of Pennsylvania. The district court adopted the report and

transferred the case to the United States District Court for the Northern District of Ohio.


       Following the transfer, the district court construed Anson’s complaint as filed

pursuant to Bivens, rather than § 1983, and dismissed it sua sponte, concluding (1) that

Anson could not pursue a Bivens action against the CCA, a private corporation, because

a Bivens complaint is properly brought only against individual federal officers; (2) that the

claim was barred by the applicable two-year statute of limitations; and (3) that Anson’s prior

lawsuit was not dismissed based on a filing error but on the merits of his claim, making the

current action subject to dismissal under 28 U.S.C. § 1915(e). On appeal, Anson argues

                                            -2-
No. 12-3929
Anson v. Corrections Corporation of America

that the district court erred in treating the complaint as a Bivens action, and he contests the

court’s finding that the complaint was barred by a two-year statute of limitations. We need

not reach either question, however, because we agree that the action was properly

dismissed under § 1915(e).


       “We review de novo a district court’s decision to dismiss a prisoner’s complaint

pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2)(B).” Hill v. Lappin, 630 F.3d 468, 470 (6th

Cir. 2010). Section 1915(e)(2)(B) authorizes dismissal if the action fails to state a plausible

claim for relief or is frivolous. Moreover, “[a] complaint can be frivolous either factually or

legally.” Id. (citing Neitzke v. Williams, 490 U.S. 319, 325 (1989) (holding that courts may

dismiss a complaint not only when it is “based on an indisputably meritless legal theory”

but also when the “factual contentions [on which it relies] are clearly baseless”)). “Whether

a complaint is factually frivolous . . . is a separate issue from whether it fails to state a claim

for relief.” Id. at 471. Under § 1915(e), courts may dismiss a complaint not only when it is

“based on an indisputably meritless legal theory” but also when the “factual contentions [on

which it relies] are clearly baseless.” Neitze, 490 U.S. at 327.


        As noted, Anson claims that the defendants’ denial of access to an adequate law

library resulted in the dismissal of his previous complaint because it caused him to make

unspecified “filing errors.”    However, as the district court observed, Anson’s earlier

complaint was not dismissed because of filing errors. Instead, it was dismissed for lack of




                                               -3-
No. 12-3929
Anson v. Corrections Corporation of America

subject-matter jurisdiction and because the court found that Anson had failed to exhaust

his administrative remedies.


       Because Anson’s assertion that his ability to file a legal claim was hindered by the

CCA is predicated upon a “clearly baseless” factual contention, the complaint is frivolous.

As a result, the district court properly concluded that the complaint must be dismissed

pursuant to § 1915(e).


       The judgment of the district court is AFFIRMED.




                                           -4-